DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04/15/2021.  Claims 1-20 were pending.  Claims 1-3 were amended.  Claims 4-20 were new claims.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C § 112(b), the applicant’s amendment filed on 04/15/2021 was sufficient to overcome the examiner previous ground of rejection under 35 U.S.C § 112(b).
	Regarding to previous ground of rejection under 35 U.S.C § 103, the applicants stated “As amended, independent claim 1 recites in part that the system includes an inlet adapter and a mixing manifold. Applicants respectfully submit that the cited documents fail to teach or suggest such a system, and that claim 1 is therefore believed allowable over the documents as presently cited.”  The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C § 103.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

a mixing manifold positioned between the inlet adapter and the showerhead, wherein the mixing manifold comprises nickel; and
a pedestal extending into the processing region, wherein and the processing region is further defined about an exterior by a sidewall and a showerhead, and wherein the sidewall and showerhead are plated with nickel.
Regarding to claims 12-19, the cited prior arts fail to disclose or suggest processing chamber fluidly coupled with the remote plasma region, the processing chamber comprising:
 a showerhead, wherein the showerhead at least partially defines a processing region, and
a spacer defining an exterior radius of the processing region, wherein the showerhead and an interior surface of the spacer comprises nickel;
an inlet adapter positioned between the remote plasma region and the processing chamber, wherein the inlet adapter is free of nickel plating; and
a mixing manifold positioned between the inlet adapter and the processing chamber, wherein the mixing manifold comprises nickel.
Regarding to claim 20, the cited prior arts fail to disclose or suggest remote plasma region;

an inlet adapter positioned between the remote plasma region and the showerhead and defining a channel, wherein the inlet adapter is free of nickel plating; and
a mixing manifold positioned between the inlet adapter and the showerhead, wherein the mixing manifold comprises nickel.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713